                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                          Case Number: 5:21-CV-0061-FL

 PATRICK JOSEPH CAMPBELL, ET                    )
 AL.,                                           )
                                                )
              Plaintiffs,                       )
                                                )   ORDER ON MOVANT’S MOTION
 v.                                             )            TO SEAL
                                                )
 PATRICE GARLINGTON, ET AL.,                    )
                                                )
              Defendants.                       )

       Movant Katherine Frye moved the Court for an Order Sealing Docket Numbers 42-

1, and 42-2, pursuant to Fed. R. Civ. P. 5.2.

       For good cause shown, Movant’s Motion to Seal is allowed, and the temporary seal

placed on Docket Numbers 42-1 and 42-2 on May 19, 2021, is hereby permanent.

       SO ORDERED, this the 3rd day of June, 2021.



                                      _______________________________________
                                      Louise W. Flanagan
                                      United States District Court Judge
